New Amsterdam Partners, LLC 1 B : Code of Ethics and Compliance Policies Section 204A of the Investment Advisers Act of 1940 requires that every investment advisor subject to Section 204 establish, maintain and enforce written policies and procedures reasonably designed, taking into consideration the nature of the investment advisor's business, to prevent the misuse in violation of the Advisers Act or the Securities Exchange Act of 1934, or the rules or regulations thereunder, of material non-public information by such investment advisor or any person associated with such investment advisor. Any New Amsterdam employee who violates this Code of Ethics or any regulatory statute is subject to disciplinary action, up to and including termination. This Code of Ethics is disseminated annually to all New Amsterdam employees, and each employee is required on an annual basis to acknowledge in writing that they have read, understand, and agree to abide by this Code of Ethics. In the event of a material change in this Code of Ethics, it would be distributed to employees at the time of such change. Designation of Chief Compliance Officer Neal Muroff, CFA, has been designated as Chief Compliance Officer, and is responsible for overseeing compliance with New Amsterdam Partners’ Code of Ethics and the firm’s policies and procedures. Neal also oversees New Amsterdam’s compliance with regulatory statutes and the CFA Institute’s Global Investment Performance Standards (GIPS®), by making all required filings and by also ensuring that the firm’s activities are within the constraints of client guidelines. Neal has devised the firm’s ongoing compliance review program, which is designed to ensure NAP’s compliance with all applicable laws, regulations and statutes. Individual Responsibility for Compliance with the Code and Standards. Each employee is subject to the Code and Standards of the CFA Institute and to disciplinary sanction for violations thereof. Access Persons Rule 204A-1 of the Investment Advisers Act of 1940 defines an investment adviser’s Access Persons as: (i) Any of your supervised persons: (A) Who has access to nonpublic information regarding any clients' purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any reportable fund, or (B) Who is involved in making securities recommendations to clients, or who has access to such recommendations that are nonpublic. (ii) If providing investment advice is your primary business, all of your directors, officers and partners are presumed to be access persons. The CFA Institute defines Access Persons as those persons who have knowledge of pending or actual investment recommendations or action. As of September 3, 2010, New Amsterdam Partners’ Access Persons are (in chronological order of when made an Access Person): Michelle Clayman, CFA, Managing Partner and Chief Investment Officer Nathaniel Paull, CFA, Partner and Senior Portfolio Manager Christopher Bowen, Partner and Head of Operations William Lynch, CFA, Partner and Head of Managed Accounts Indrani De, CFA, Director of Quantitative Research Jeffrey Hahn, CFA, Equity Analyst Neal Muroff, CFA, Compliance Manager and Chief Compliance Officer Daniel Leung, Operations Specialist Robert E. Small, CFA, Trader Richard McCloskey, CFA, Client Portfolio Manager Hung Hoang, CFA, Equity Analyst Jason Seo, CFA, Equity Analyst Matt MacPherson, Quantitative Analyst John Hingher, CFA, Equity Analyst Elizabeth Farrell, Trader Summer Barghouti, Equity Analyst David Lubell, Partner and Head of Marketing Jason Roytman, Equity Analyst Each person named above, upon becoming an Access Person, will be notified by Neal Muroff, CFA, Compliance Manager, of their reporting requirements under New Amsterdam’s Code of Ethics. Each of the persons named above must file reports (which are collected by Neal Muroff) as outlined below, even if the extent of their holdings is already disclosed as part of the quarterly Personal Trading disclosure. Anyone whose Personal Trading disclosure already includes some or all of their personal holdings can simply make a clear and concise notation such as "SEE DUPLICATE STATEMENT" in the area where information is requested (for those accounts that are already part of the quarterly personal trading disclosure), and then detail any accounts or securities which are not already disclosed, by filling out the holdings report and ideally providing a statement from the bank, broker, or dealer. The reporting requirements are (a sample is included on Page 11): Initial Holdings Report – Initial holdings reports for Access Persons must be current as of a date not more than 45 days prior to submission and must include the following items, as applicable: title of security, type of security, ticker or CUSIP, number of shares and principal amount of each Covered Security (defined as: equities, corporate fixed income securities, equity or index options, index futures, closed end mutual fund shares, exchange traded funds, real estate investment trusts, and any Calvert or MD Financial mutual funds) plus municipal bonds, in which the Access Person has beneficial interest at the time of becoming an Access Person, plus any broker names and the date of submission. The report must also show any/all accounts with such securities in which the Access Person has a beneficial interest, and should be accompanied by account statements from the stocks’ issuers or administrators. Each report is signed and dated by the Access Person. Each Access Person’s initial holdings report is reviewed by the Chief Compliance Officer. Quarterly Transaction Report: See Personal Trading Records policy on Pages 6 and 7. Annual Holdings Report – All Access Persons must file an Annual Holdings Report following year-end. The report must show any/all accounts with Covered Securities, plus municipal bonds, in which the Access Person has a beneficial interest, and should be accompanied by account statements from the stock’s issuers or administrators. Annual holdings reports for Access Persons must be current as of a date not more than 45 days prior to submission and must include the following items, as applicable, of each Covered Security and municipal bond: title of security, type of security, ticker or CUSIP, number of shares and principal amount. The report must also show any broker names and the date of submission. It is permissible for some or even all of the above information to be contained in a statement issued by a broker or administrator. Each report is signed and dated by the Access Person. Each Access Person’s annual holdings report is reviewed by the Chief Compliance Officer. Fiduciary Duties The employee, in relationships with clients, shall use particular care in determining applicable fiduciary duty and shall comply with such duty as to those persons and interests to whom it is owed. · Reference Material Available. Employees will abide by, and use for reference, policies and procedures material available to them. This material includes, but is not limited to, the CFA Institute Standards of Practice Handbook, the Money Manager's Compliance Guide, the CFTC Rules and Regulations and the NFA guide. These and personal security transactions records must be kept on site. Compliance with Governing Laws, Regulations, Procedures and the CFA Institute Code and
